The bill in this case was filed by appellant, by her next friend, against the appellee; and prayed for a divorce a vinculo, upon the ground of cruelty, and for temporary and permanent alimony.
Upon the hearing of the cause on the pleadings and proof, the chancellor decreed that the complainant was not entitled to the relief prayed for, and ordered the bill dismissed. Prom that decree the present appeal is prosecuted. This court holds that the facts of the case show that the complainant was entitled to the relief she seeks by her bill, and renders a decree granting the complainant an absolute divorce from- the respondent, and decrees that the complainant is entitled to alimony. The cause, is remanded to the .chancery court to ascertain what would be a reasonable and proper allowance of alimony. Reversed, rendered and remanded.
Opinion
Per Curiam.